 In the Matter of CHRYSLER CORPORATIONandINTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-2431.-Decided April 26, 19411Jurisdiction:automobile manufacturing industry.Investigation and Certification of Representatives:existence of question. re-fusal to accord union recognition until certified by the Board ; pay roll agreedto by the unions and not objected to by the Company to determine eligibility;election necessary.Unit Appropriate for Collective Bargaining:production, non-production, andmaintenance employees at one of the Company's plants excluding foremen,assistant foremen, timekeepers, plant protection employees, office employees,confidential salaried employees, clerical employees, and salaried engineers.Larkin, Rathbone & Perry, by Mr. John D. Leary,of Ne* YorkCity, for the Company.Mr. Richard H. Oberreich,of Indianapolis, Incl., for the UAW-CIO.Mr. Earl Heaton,of Anderson, Ind., for the UAW-AFL.Mr. Louis Cokivn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 27 and March 6, 1941, respectively, InternationalUnion, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations, herein called the UAW-CIO,filed -with the Regional Director for the Eleventh Region (Indian-apolis, Indiana) a petition and an amended petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Chrysler -Corporation, Kokomo, Indiana, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On March 15,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section31 N. L. It. B., No. 61.400 CHRYSLER CORPORATION4013, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On March 18, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the UAW-CIO, and International Union, United Automobile Workers of Amer-ica, affiliated with the American Federation of Labor, herein calledthe UAW-AFL, a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on March 28, 1941, at Kokomo, Indiana, before ColonelC. Sawyer, the Trial Examiner duly designated by the Chief TrialExaminer.At the commencement of the hearing; the' Trial Exam-iner granted a motion to intervene filed by the UAW-AFL. TheCompany-and the UAW-CIO were represented by counsel, the UAW-AFL by its representative; all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the coarse of the hearing'the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed all the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.On April 11, 1941, the Company and the UAW-CIO filed briefswhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT ,I.THE BUSINESS OF THE COMPANYChrysler Corporation, a Delaware corporation, is engaged in themanufacture of automobiles, parts, and accessories. Its principaloffice is in Detroit, Michigan, and it has plants in the States ofMichigan, Indiana, and California.Approximately 45 per cent byvalue of the raw materials used by the Company at its plants, valuedat more than $240,000,000 annually, and approximately 75 per centby value of the finished and partly finished products of the Company,valued at approximately $625,000,000 annually, are transported ininterstate commerce.This proceeding is concerned solely with theKokomo, Indiana, plant of the Company.H. THE ORGANIZATIONS INVOLVEDa labor organization affiliated with the Congress of Industrial Organi- 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDzations.It admits to membership employees at the Kokomo plantof the Company.International Union, United Automobile Workers of America, isa labor organization affiliated with the American Federation ofLabor. It admits to membership employees at the Kokomo plant ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe UAW-CIO has requested the Company to recognize it as theexclusive representative of the employees at the Kokomo plant of theCompany.The Company stated that it will not recognize any labororganization until such time as the Board certifies a bargaining rep-resentative.A statement of the Regional Director, introduced inevidence, shows that the UAW-CIO represents a substantial numberof employees in the unit alleged by it to be appropriate.'We find that a question,has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerceand the freeflow ofcommerce.V.THE APPROPRIATE UNITThe UAW-CIO and the UAW-'AFL agreed 'at` the hearing thatthe appropriate unit should consist,of all production, non-production,and maintenance employees at the Kokomo plant of the Company,excluding foremen, assistant foremen, timekeepers, plant protectionemployees, office employees, confidential salaried employees, clericalemployees, and salaried engineers.The Company stated that it hasno objection to this unit.In a previous case 2 we certified the UAW-CIO as the exclusiverepresentative of the employees in an appropriate bargaining unitiThe Regional Director's statement shows that 291 employees whose names appear onthe Company's pay roll of December 27, -1940, have signed authorization or application,-cards in the .UAW-CIOThe Regional Director further reported'that 83 employees whose-names appear on the Company's pay roll of December 27, 1940, have signed membershipapplication cards in the UAW-AFLThere are approximately 500 employees in thealleged appropriate unit.2Matter of Chrysler CorporationandUnited Automobile Workers of America, Local 371,affiliatedwith C. I. 0.,et al.,17 NA. R B. 737. CHRYSLER CORPORATION403consisting of 12 plants of the Company. In the same proceeding wedismissed the petition in so far as it referred to the Kokomo plantof the Company, the plant involved in this proceeding, because amajority of the employees at that plant voted to be represented by nounion.The UAW-CIO states that in the event that it is selected asexclusive bargaining representative of the employees at the Kokomoplant of the Company, it desires that the Kokomo plant be includedin the unit composed of all the other plants of the Company wherethe UAW-CIO has been selected as exclusive bargaining agent- bythe employees. - Since no representative has yet been certified by theBoard as the result of this proceeding, and no request made upon theCompany to bargain on behalf of the employees in the Kokomo plantalong with the employees in its other plants, we will adhere to theprocedure followed in the case involving the Evansville plant ofthe Company 3 and deny the request of the UAW-CIO at this time,and, in the event the UAW-CIO wins the election to be directedhereinafter, certify it as the exclusive representative of the employeesat the Kokomo plant. If after such certification the Company ob-jects to bargaining upon a 14 plant unit basis we will entertain forconsideration at that time a motion to consolidate the certificationspreviously issued 4 and to include all plants of the Company in asingle appropriate unit.We find that all production, non-production, and maintenanceemployees at the Kokomo plant of the Company, excluding foremen,assistant foremen, timekeepers, plant protection employees, officeemployees, confidential salaried employees, clerical employees, andsalaried engineers, constitute a unit appropriate for the purposes ofcollective bargaining, and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by meansof an election by secret ballot.The UAW-CIO and the UAW-AFLagreed that in the event that the Board directed an election, eligibil-ity of employees to vote should be determined by the Company's payroll of April 5, 1941.The Company stated that it takes no position'Matter of Chrysler CorporationandInternational Union, UnitedAutomobileWorkeisof America,affiliated with the Congress of Industrial Organizations,28 N L R B 1038sMatter of Chrysler CorporationandUnited Automobile Workers of Amei ica,Local 371,affiliatedwith C. I. 0., at al.,17 N. L R. B 737Matter of Chrysler Corporation-andInternational Union, United Automobile Workers, of America,affiliated with the Congressof Industrial 0rgani_at2ons,29 N L R B 1164441843-42-vol 3127 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to the, eligibility date.We find that those employees ofthe Company within the appropriate unit whose names appear on theCompany's,pay roll of April 5, 1941, shall be. eligible to vote, sub-hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting'commerce has arisen concerning the repre-sentation of employees at the Kokomo plant of Chrysler Corporation,Kokomo, Indiana, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production, non-production, and maintenance employees atthe Kokomo plant of the Company, excluding foremen, assistant fore-men, timekeepers, plant protection employees, office employees, con-fidential salaried employees, clerical employees, and salaried engi-neers, constitute a unit appropriate for, the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives'for the purpose of collective bargainingwith Chrysler Corporation, Kokomo, Indiana, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eleventh Region,acting in this matter as agent of the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production, non-production, and maintenance employeesat the Kokomo plant of the Company whose names appear on theApril 5, 1941, pay roll of the Company, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding foremen, assistant fore-men, timekeepers, plant protection employees, confidential salaried1 CHRYSLER CORPORATION405employees, clerical employees, salaried engineers, and employees whohave since quit or been discharged for cause, to determine whether,they desire to be represented by International Union, United Auto-mobile Workers of America, affiliated with the Congress of IndustrialOrganizations, or by International Union, United Automobile Work-ers of America, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.